Name: Commission Regulation (EEC) No 2830/83 of 7 October 1983 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 10 . 83 Official Journal of the European Communities No L 280/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2830 / 83 of 7 October 1983 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , recipient third countries and organizations have requested the supply of the quantity of butteroil set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 6 ), as amended by Regulation (EEC) No 1886 / 83 ( 7 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 1401 / 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme ( 3 ), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC ) No 1354 / 83 , supply butteroil as food aid on the special terms set out in Annex I. Having regard to Council Regulation (EEC) No 1039 / 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme ( 4 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 5 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 54 . ( 3 ) OJ No L 141 , 27 . 5 . 1981 , p. 5 . ( 4 ) OJ No L 120 , 1 . 5 . 1982 , p. 5 . ( 5 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 6 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 7 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 280 / 2 Official Journal of the European Communities 12 . 10 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 October 1983 . For the Commission Poul DALSAGER Member of the Commission 12 . 10 . 83 Official Journal of the European Communities No L 280/ 3 ANNEX 1 Notice of invitation to tender (') Description of the lot A 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination | Mali 4 . Stage and place of delivery Free at destination Bamako via Abidjan 5 . Representative of the recipient Union laitiÃ ¨re de Bamako (ULB), Route Sotuba, boite postale 20 , Bamako , Mali 6 . Total quantity 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'A LA REPUBLIQUE DU MALI' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354/ 83 : ( a) shipment period Before 15 December 1983 (b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous  No L 280 /4 Official Journal of the European Communities 12 . 10 . 83 Description of the lot B 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC ) No 1039 / 82 ( b ) purpose (EEC ) No 1040 / 82 2. Recipient World Food Programme 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 161 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 December 1983 ( b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous  12 . 10 . 83 Official Journal of the European Communities No L 280 / 5 Description of the lot C 1 . Programme Council Regulations : 1982 (a ) legal basis (EEC ) No 1039 / 82 ( b ) purpose (EEC) No 1040 / 82 2 . Recipient World Food Programme 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 303 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'TANZANIE 2247 / DAR-ES-SALAAM / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 December 1983 ( b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous  No L 280 / 6 Official Journal of the European Communities 12 . 10 . 83 Description of the lot D 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient International Committee of the Red Cross 3 . Country of destination El Salvador 4 . Stage and place of delivery Free at destination Acajutla 5 . Representative of the recipient Delegaci6n del CICR, c / o Cruz Roja SalvadoreÃ ±a , Centro de Gobierno 17 , Calle Ponente y Avenida Henri Dunant , San Salvador 6 . Total quantity 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 2,5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and: 'ELS-28 / ACClÃ N DEL COMITE INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCI6N GRATUITA / ACAJUTLA' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 December 1983 ( b) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous ( 4 ) 12 . 10 . 83 No L 280 / 7Official Journal of the European Communities Description of the lot E F 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 ( b) purpose Commission Decision of 29 July 1983 2 . Recipient International Committee of the Red Cross 3 . Country of destination Cisjordanie Gaza 4 . Stage and place of delivery Free at destination Ashdod 5 . Representative of the recipient ICRC Delegation , Asia House, 4 , Weitzmann Street , Tel Aviv , Israel 6 . Total quantity 50 tonnes 50 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics 10 . Packaging 2,5 kilograms 1 1 . Supplementary markings on the packaging 'ISR-21 / WB / 'ISR-21 / G / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 December 1983 ( b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous ( 3 )( 4 ) No L 280 / 8 Official Journal of the European Communities 12 . 10 . 83 Description of the lot G 1 . Programme Council Regulations : 1981 reserve ( a ) legal basis (EEC ) No 1401 / 81 ( b ) purpose (EEC) No 1402 / 81 2 . Recipient NGO 3 . Country of destination El Salvador 4. Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CATHWELL / 80160 / ACAJUTLA' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354/ 83 : ( a ) shipment period Before 15 December 1983 ( b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous ( 4 ) ( s ) 12 . 10 . 83 Official Journal of the European Communities No L 280 / 9 Description of the lot H 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC ) No 1039 / 82 ( b ) purpose (EEC) No 1040 / 82 2. Recipient World Food Programme 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 368 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'SYRIA 2511 / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 December 1983 13 . Closing date for the submission of tenders 24 October 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 December 1983 ( b ) closing date for the submis ­ sion of tenders 14 November 1983 1 5 . Miscellaneous  No L 280 / 10 Official Journal of the European Communities 12 . 10 . 83 Description of the lot I 1 . Programme Council Regulations : 1982 (a ) legal basis (EEC) No 1039 / 82 ( b ) purpose (EEC) No 1040 / 82 2 . Recipient World Food Programme 3 . Country of destination Morocco 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 340 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'MAROC 2592 / CASABLANCA / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 15 December 1983 13 . Closing date for the submission of tenders 24 October 1983 1 4 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 December 1983 (b ) closing date for the submis ­ sion of tenders 14 November 1983 15 . Miscellaneous  12 . 10 . 83 Official Journal of the European Communities No L 280 / 11 Description of the lot K 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC) No 1039 / 82 ( b ) purpose (EEC) No 1040 / 82 2 . Recipient International Committee of the Red Cross 3 . Country of destination Philippines 4 . Stage and place of delivery cif Manila 5 . Representative of the recipient ( 2 )  6 . Total quantity 10 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10. Packaging 2,5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'PHL-19 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MANILA' 12 . Shipment period Before 31 October 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) No L 280 / 12 Official Journal of the European Communities 12 . 10 . 83 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) Shipment to take place in 20-ft containers . ( 4 ) The successful tenderer shall forward to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . ( 5 ) Shipment to take place in 20-ft containers ; conditions: shippers  count  load and stowage (cls ). 12 . 10 . 83 Official Journal of the European Communities No L 280 / 13 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking B 161 11 Programme alimentaire mondial Mauritanie Mauritanie 55P4 / Dakar en transit Ã Rosso / Action du Programme alimentaire mondial 150 World Food Programme Sudan Sudan 53 1 E / Port Sudan / Action of theWorld Food Programme